Citation Nr: 0216762	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  96-42 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The appellant had active service from September 1987 to 
August 1991.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

This matter has previously come before the Board.  In August 
1999, the Board remanded the issue to the RO for further 
development.  That development having been completed to the 
extent possible, the case has been returned to the Board.  

The appellant was afforded a hearing before a hearing officer 
at the RO in April 1997.  A transcript of the hearing has 
been associated with the claims folder.  


FINDINGS OF FACT

1.  The appellant did not engage in combat with the enemy, 
and his alleged stressor did not involve combat.  

2.  There is no credible supporting evidence of the 
incurrence of any in-service stressor to support the 
diagnosis of PTSD related to service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  
38 C.F.R. §§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for a diagnosis of PTSD.  
The June 1987 entrance examination report shows that 
psychiatric examination was normal.  

Service personnel records show his military occupational 
specialty (MOS) as construction equipment repair.  The 
records reflect that he in October 1987 he was assigned to Co 
A, 3rd Bn, 10th Inf at Ft. Lewis, Washington for training.  
The records do not indicate that the appellant is in receipt 
of decorations, awards or other indicia of combat.  His DD 
Form 214 reflects that he is in receipt of the Army 
Commendation Medal, Army Achievement Medal, Good Conduct 
Medal, National Defense Service Medal, Army Service Ribbon, 
Overseas Service Ribbon, Driver and Mechanic Badge, 
Sharpshooter Badge (Rifle), and Southwest Asia Service Medal 
with 2 Bronze Service Stars.

VA treatment records reflect that the appellant was 
hospitalized in January 1995.  The diagnosis was PTSD.  

In a statement in support of the claim, received in April 
1995, the appellant stated that he had been awarded the 
Combat Infantryman Badge (CIB).  He asserted that 
corroboration of his inservice stressors was not required.  

On VA examination in April 1995, the examiner stated that 
the C-file was not available for review.  The appellant 
reported that the most stressful event during service 
occurred during boot camp.  He described a scene in which 
his Drill Sergeant, Sergeant H. and a private were blown up 
during live hand grenade practice.  He explained that the 
private had pulled the pin out of the grenade before he was 
instructed to do so, at which point Sergeant H. grabbed him 
to encourage him to replace the pin.  He stated that after 
that, he saw a cloud of dust, and when the dust cleared, he 
saw orange and red guts on the wall.  He stated that he was 
subsequently told that the private had dropped the grenade, 
resulting in the deaths of the private and Sergeant H.  The 
diagnosis was PTSD, chronic.

In correspondence received in May 1995, the appellant stated 
that he had been under the mistaken impression that he had 
been awarded the CIB.  He stated that he had been 
"overlooked."  

VA outpatient treatment records, dated in May 1996, reflect 
an impression of dysthymia/depression/anxiety/PTSD.  An April 
1999 record of treatment notes that the appellant had dealt 
with some combat trauma issues.  

On VA examination in September 1995, the appellant reported a 
history of burying dead bodies during service.  The examiner 
stated that the appellant had no eye contact, and that many 
answers reflected a voluntary effort to perform poorly or 
showed indifference to the tasks.  The report of examination 
notes that the reliability and validity of the testing was 
highly suspect, as the appellant demonstrated a fairly 
consistent indifference and/or disdain for the evaluation, as 
well as insufficient motivation/effort while taking the 
extensive test battery.  The impression was invalid 
neuropsychological evaluation. 

In a report dated in March 1997, the U. S. Armed Services 
Center for Research of Unit Records (USASCRUR) that the 
United States Army was unable to document that the appellant 
was tasked with burial details or graves registration duties.  
The report notes that the records show that he was a 
construction equipment repairer assigned to maintenance.  

In an August 1999 Board remand, the appellant was instructed 
to respond to letters and answer questions.  

The appellant was scheduled for VA examination in May 2002.  
He failed to report for the scheduled examination.  

In a report dated in July 2000, USASCRUR stated that United 
States Army casualty files show that Private (PVT) K. J. and 
Sergeant (SGT) J. H. were killed during hand grenade training 
on October 9, 1987.  In addition, the ESG report stated that 
Company A (Co A), 3rd Battalion (3rd Bn), 10th Infantry (10th 
Inf) had begun their fifth week of basic training at that 
time.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310(a) (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2002); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. 
§ 3.304(f) (2002).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 C.F.R. § 3.102 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the appellant was notified in 
the August 1996 rating decision of the reasons and bases for 
the denial of his claim.  He was further notified of this 
information in the August 1996 statement of the case and in 
the April 1997 and June 2002 supplemental statements of the 
case.  The Board concludes that the discussions in the August 
1996 rating decision and in the statement and supplemental 
statements of the case, as well as the August 1999 Board 
remand, which were all sent to the appellant, informed him of 
the information and evidence needed to substantiate the 
claim.  In addition, by letter dated in October 2002, the 
appellant was advised of the procedures by which to submit 
additional evidence.  These actions satisfied VA's 
notification requirements. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The Board 
notes that the appellant failed to report for scheduled 
examinations and has failed to reply to requests for 
information in support of his claim.  The duty to assist is 
not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The Board notes that the appellant was afforded 
an opportunity to present evidence and argument in support of 
his claim, and did so April 1997.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the appellant.  However, the appellant has not 
cooperated.  38 C.F.R. § 3.159 (2002).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis 

In this case, the record establishes a current diagnosis of 
PTSD based on the appellant's report of having been in 
proximity of the area in which his drill sergeant and a 
private were blown up by a hand grenade during training.  
38 C.F.R. § 3.304(f).  Therefore, the claim for service 
connection for PTSD in this appeal must be decided based upon 
the question of whether the in-service stressor reported by 
the appellant and relied upon by the competent medical 
professional diagnosing PTSD occurred, as substantiated by 
credible supporting evidence.  That question involves both 
consideration of the facts as presented and the credibility 
of the evidence contained in the instant record.  The Court 
has held that, "[i]t is the duty of the BVA as the fact 
finder to determine credibility of the testimony and other 
lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of a recognizable 
stressor during service will vary depending on whether or not 
the appellant was "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304 
(2000).  In other words, an appellant's bare assertions that 
he "engaged in combat with the enemy" are not sufficient, 
by themselves, to establish this fact.  If the determination 
of combat status is affirmative, then (and only then), a 
second step requires that the appellant's lay testimony 
regarding claimed stressor must be accepted as conclusive as 
to their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
appellant's testimony is found to be "satisfactory," e.g., 
credible, and "consistent with the circumstances, 
conditions, or hardships of such service."  Zarycki at 98 
(emphasis added).

In the instant case, the record does not reflect that the 
appellant engaged in combat with the enemy.  Thus, he is not 
entitled to the provisions of 38 U.S.C.A. § 1154(b) (West 
1991 & Supp. 2002); § 3.304(f).  The appellant's DD 214 does 
not indicate that he received any decoration or award 
indicative of his participation in combat, and there is no 
other corroborating evidence of his participation in combat.  
The Board notes that while the appellant initially reported 
that he had been awarded a CIB, he recanted when asked to 
support this assertion.  Therefore, as set forth above, the 
appellant's statements are not sufficient by themselves to 
establish that a claimed stressor occurred.

The record contains medical evidence showing that the 
appellant has been diagnosed with PTSD.  However, as 
discussed above, service connection for PTSD also requires a 
link between current symptoms and an in-service stressor and 
credible supporting evidence that the claimed in-service 
stressor occurred. 

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

The Board finds that, upon review of the relevant legislation 
and case law, it is clear that the question of credible 
supporting evidence of a stressor is a matter solely within 
the province of adjudicatory personnel.  That is the issue 
addressed herein.  

The appellant has reported a variety of stressful incidents.  
Specifically, he has reported burying dead bodies, seeing 
dead in the Persian Gulf, hearing an explosion behind him, 
and the death of a drill sergeant during basic training.  

In regard to the claim of an explosion behind him, VA asked 
the appellant to state whether the incident actually 
happened.  He has refused to comply with this request.  In 
regard to his assertion of burying dead, he has not provided 
information that would allow for a meaningful search.  There 
is no corroboration to his report of having seen dead bodies.  
The service department reported that there was no 
documentation verifying that the appellant was tasked with 
burial details or graves registration duties.  More 
importantly, PTSD has not been diagnosed based on these 
stressors.  Rather, it was determined that he had shown a 
voluntary effort to perform poorly on testing and that the 
evaluation was invalid. 

As to the claimed stressor in association with the deaths of 
his drill sergeant and a private, the service department has 
verified the deaths of a private and a Sergeant J. during the 
fifth week of hand grenade training in October 1997 at Ft. 
Washington, and that the unit to which the appellant was 
assigned was stationed at Ft. Washington at that time.  
However, the evidence does not corroborate that the appellant 
was present at the time of the fatal explosion or that he 
witnessed the incident.  The Board notes that the appellant 
has consistently revised his theory of entitlement, ranging 
from participation in combat (claimed CIB) with no reference 
to basic training to a September 1995 report of burying dead, 
which resulted in invalid testing and no corroboration of the 
claimed event to a report of an explosion behind him, again 
with the appellant refusing to cooperate with development.  

The Board is cognizant of the recent case of the Court of 
Appeals for Veterans Claims (Court), Pentecost v. Principi, 
U.S. Vet. App. No 00-2083 (May 24, 2002).  However, this case 
is clearly distinguishable from Pentecost.  The veteran's 
claim in Pentecost was based on service in Vietnam and 
consistent with the circumstances of wartime action, as 
reported by a reliable and cooperative historian.  In 
contrast, the facts in this case show an unreliable and 
chronically uncooperative historian, who himself prevents VA 
from determining whether he actually experienced the claimed 
inservice stressor.  The evidence of record merely 
establishes that his unit was stationed at Ft. Washington at 
the same time that the accident happened.  The evidence does 
not establish that the appellant witnessed the claimed 
inservice incident, or that he was even in the relative 
vicinity of the accident, or even on the base at that time.  
The Board notes that the implementing regulations of VCAA 
demand that the appellant cooperate in association with a 
claim.  38 C.F.R. § 3.159 (2002).  This appellant has 
repeatedly revised his claimed stressors and has refused to 
cooperate in the lawful development of the claim.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the claim of 
entitlement to service connection for PTSD is denied.  








ORDER

Service connection for PTSD is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

